Title: Enclosure: Naval Appointments, 7 November 1804
From: 
To: 


                  Gentlemen of the Senate,

                  
                     
                        I nominate
                     
                     
                        Stephen Decatur jr.
                        of Pennsylvania
                     
                     
                        Thomas Tingey
                        of District of Columbia.
                     
                     
                        To be Captains in the Navy. 
                     
                     
                        Franklin Wharton
                        of Pennsylvania 
                     
                     
                        To be Lieutenant Colo. Commdt. of the Marine Corps. 
                     
                     
                        Charles Stewart
                        of Pennsylvania
                     
                     
                        Isaac Hull
                        of Massachusetts
                     
                     
                        Andrew Sterett
                        of Maryland.
                     
                     
                        John Shaw
                        of Pennsylvania.
                     
                     
                        Isaac Chauncey
                        of New York
                     
                     
                        John Smith
                        of South Carolina.
                     
                     
                        Richard Somers
                        of New Jersey &
                     
                     
                        George Cox
                        of Maryland
                     
                     
                        To be Masters Commandant in the Navy.
                     
                     
                        John H. Dent
                        of Maryland
                     
                     
                         To be a Lieutenant Commandant in the Navy.
                     
                     
                        Starling Archer
                        of Virginia
                     
                     
                        Nathaniel J. Weems
                        of Virginia
                     
                     
                        John Ridgely
                        of Maryland
                     
                     
                        William Rogers
                        of Maryland
                     
                     
                        James Dodge
                        of Newyork
                     
                     
                        Larkin Griffin
                        of Maryland
                     
                     
                        Thomas Babbitt
                        of Massachusetts
                     
                     
                        To be Surgeons in the Navy.
                     
                  









               